Court of Appeals, State of Michigan

                                               ORDER
                                                                            Stephen L. Borrello
Taxpayers for Michigan Constitutional Government v State of                   Presiding Judge
Michigan
                                                                            Patrick M . Meter
Docket No.    334663
                                                                            Douglas B. Shapiro
                                                                              Judges



              The Court orders that the motion for immediate consideration is GRANTED.

               The Comi further orders that the motion fo r reconsideration is GRANTED, and this
Court's opinion issued July 30, 2019 is hereby VACATED. A new opinion is attached to this order.

              The Court orders that the motion to stay the effect of this Court's July 30, 2019 published
opinion is DENIED.




                         A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                ocr 2 g 2019
                                        Date